Citation Nr: 0610508	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-36 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right ring finger.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1999 to June 
2003.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which granted service 
connection for residuals of a fracture of the right ring 
finger with a noncompensable (zero percent) evaluation.  The 
veteran was scheduled for a Board hearing in September 2005; 
he did not appear and his request was considered withdrawn.  


FINDINGS OF FACT

1.  Residuals of a fracture of the veteran's right dominant 
ring finger include a healed fracture with some remodeling of 
the middle phalanx of the ring finger; chronic flexor 
digitorum profundus avulsion with retraction of the tendon 
into the palm; no active flexion of the DIP joint of the ring 
finger, and a passive range of motion of 0 to 50 degrees 
without any pain; active flexion of the PIP joint of 0 to 95 
degrees; decreased grip strength; and pain in right hand with 
gripping.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
fracture of the right ring finger have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5227, 5230, 5309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In April 2003 and October 2004 letters, VA informed the 
veteran of the evidence needed to substantiate his claim and 
provided him with an opportunity to submit such evidence.  
The letters enumerated evidence received by VA; evidence VA 
is responsible for (including relevant records from any 
federal agency such as medical records from the military, 
from or authorized by VA hospitals, or from Social Security 
Administration); evidence VA would reasonably seek to obtain 
(including relevant records not held by a Federal agency); 
and information and evidence for which the veteran was 
ultimately responsible (including enough information about 
records so that VA can request them, as well as all requested 
records not in the possession of a Federal department or 
agency).  VA, in effect, asked the veteran to provide any 
evidence that pertains to his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence necessary to substantiate the claim.  
Dingess/Hartman, slip op. at 14.  Additionally, VA must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, VA provided the veteran with notice of 
the type of information and evidence needed to substantiate 
his claim, but he was not provided with notice of the type of 
specific evidence necessary to establish an effective date or 
a disability rating prior to his initial rating decision.  
Despite the inadequate notice provided to the veteran on the 
latter elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In September 2004, the RO 
issued a statement of the case that provided him with 
regulations on applicable disability ratings prior to 
appellate review.  Further, because the Board has granted the 
veteran's claim, and because the veteran has not contended 
that any deficiency resulted in prejudice in the adjudication 
of this appeal, the Board finds that any notice deficiency 
was harmless error.  Id.  The RO shall address any notice 
defect regarding effective dates when effectuating the award.    

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records have been 
associated with the claims file.  In April 2003 statements, 
the veteran waived a VA examination if one could not be 
accomplished prior to his separation date and requested that 
his case then be rated on the evidence of record; he also 
indicated that he had no other evidence to submit.  VA has 
provided veteran with every opportunity to submit evidence 
and arguments in support of his claim, and to respond to VA 
notices.  Thus, VA's duty to assist has been fulfilled.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 

B.  Law and Analysis

The veteran is seeking an initial compensable evaluation for 
residuals of a fracture of the right ring finger.  The Board 
has carefully reviewed the evidence and statements made in 
support of the claim and finds that the evidence supports 
that veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  See Id.  In this case, a staged rating is 
appropriate.

In evaluating disabilities of the musculoskeletal system, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness should be 
considered along with the schedular criteria.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2005).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2005).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

Measurement of ankylosis and joint motion of the thumb and 
fingers should be described by appropriate reference to the 
joints whose movement is limited with a statement as to how 
near, in centimeters, the tip of the thumb can approximate 
the fingers, or how near the tips of the fingers can 
approximate the proximal transverse crease of the thumb.  38 
C.F.R. § 4.71 (2005).

In evaluating ankylosis or limitation of motion of single or 
multiple digits of the hand, for the index, long, ring, and 
little fingers (digits II, III, IV, and V), zero degrees of 
flexion represents the fingers fully extended, making a 
straight line with the rest of the hand.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230, Note 1 (2005).  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal (MCP) and proximal 
interphalangeal (PIP) joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Id.  Only joints in these positions 
are considered to be in favorable position.  Id.  For digits 
II through V, the MCP joint has a range of zero to 90 degrees 
of flexion, the PIP has a range of zero to 100 degrees of 
flexion, and the distal interphalangeal (DIP) joint has a 
range of zero to 70 or 80 degrees of flexion.  Id.  

In evaluating ankylosis of the index, ring, and little 
fingers, if both the MCP and PIP joints of a digit are 
ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpal resection, at PIP joint or 
proximal thereto.  Id. at Note 3.   If both the MCP and PIP 
joints of a digit are ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is individually fixed in a 
favorable position.  Id.   If only the MCP or PIP joint is 
ankylosed, and there is a gap of more than two inches (5.1 
centimeters) between the fingertip(s) and the proximal 
transverse crease of the palm, with the finger(s) flexed to 
the extent possible, evaluate as unfavorable ankylosis.  If 
only the MCP or PIP joint is ankylosed, and there is a gap of 
two inches (5.1 centimeters) or less between the fingertip(s) 
and the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis.  Id.  

Ankylosis of the ring or little finger, unfavorable or 
favorable, in the major or minor hand is entitled to a 
maximum rating of 0 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2005).  A note that follows Diagnostic Code 5227 
states that in rating such a disorder, consideration should 
be given as to whether evaluation as amputation is warranted, 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand should also be 
considered.  Id.  

Ratings of 20 and 10 percent are available for amputation of 
the ring finger depending on whether there is metacarpal 
resection.  38 C.F.R. § 4.71a, Diagnostic Code 5155 (2005).  

Group IX muscle injuries involve the intrinsic muscles of the 
hand.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2005).  The 
forearm muscles, which act in strong grasping movements and 
are supplemented by the intrinsic muscles in delicate 
manipulative movements.  Id.   The intrinsic muscles of the 
hand include: the thenar eminence; the short flexor, 
opponens, abductor, and adductor of the thumb; the hypothenar 
eminence; the short flexor, opponens, and abductor of the 
little finger; four lumbricales; and four dorsal and three 
palmar interossei.  Id.   A note to Diagnostic Code 5309 
states that the hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc. 38 C.F.R. § 
4.71a, Diagnostic Code 5309, Note (2005).  Such an injury 
shall be rated on limitation of motion with a minimum 10 
percent disability evaluation.  Id.   

Any limitation of motion in the ring or little finger, in 
either the major or the minor hand, is entitled to a maximum 
rating of 0 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(2005).

When the evidence of record is considered under regulations 
as set forth above, the Board finds that the veteran is 
entitled to a 10 percent evaluation for residuals of a 
fracture of the right ring finger. 

Medical Evaluation Board (MEB) examinations from July 2002 to 
February 2003 diagnosed the veteran a healed spiral fracture 
of the middle phalanx of the right ring finger, and chronic 
flexor digitorum profundus avulsion with retraction of the 
tendon into the palm.
 
In a July 2002 MEB summary, the veteran had a primary 
diagnosis of a ruptured distal interphalangeal flexor tendon 
for the fourth finger in the right hand.  He was not able to 
make a fist due to impairment in the flexion of the distal 
phalange, fourth finger.  The examiner stated that the 
veteran would not be able to adequately hold certain objects 
due to his impairment and that he was unable to lift items 
over 20 pounds safely due to his inability to adequately and 
firmly grasp certain items.  

During a January 2003 MEB consultation, the veteran 
complained of pain in the palmar aspect of his right hand, 
specifically with gripping activities and writing.  Physical 
examination revealed no notable deformity. The veteran had 
mild tenderness to palpitation in the palm at the proximal 
palmer crease along the fourth ray.  He had no active flexion 
in the DIP joint of the ring finger, extension versus 
resistance of 5/5, passive range of motion of the DIP joint 
of 0 to 50 degrees without pain, and active flexion of the 
PIP joint of 0 to 90 degrees.  Formation of a fist in the 
right hand revealed normal cascade except for the ring 
finger, which had no active flexion of the DIP.  The veteran 
had palmar contact of the distal phalanx of the ring finger 
at the base of the thenar eminence.  There was no tenderness 
to palpation along the length of the ring finger.  Grip 
strength was measured at 82 pounds for the right hand, and at 
100 pounds for the left hand.  There was mild discomfort with 
power grip.  

A February 2003 MEB summary indicated that the veteran could 
not flex the DIP joint of the ring finger.  X-rays revealed a 
healing and a healed fracture with some remodeling of the 
middle phalanx of the ring finger.  The examiner stated that 
the veteran had good function in the right hand overall, 
however, he had decreased grip strength, which prevented him 
from safely performing his duties as a munitions handler in 
the military.  

The July 2002 MEB summary indicates that the veteran was 
right handed, thus major hand disability ratings are 
applicable.  See 38 C.F.R. § 4.69 (2005). 

The Board finds that an evaluation under ankylosis is 
appropriate for residuals of the veteran's right ring finger 
fracture which result in no active flexion of the DIP joint 
or the.  Diagnostic Code 5227 provides that favorable and 
unfavorable ankylosis of the ring finger of the major hand 
will be assigned a noncompensable evaluation.  38 C.F.R. § 
4.71a (2005).  Thus, the veteran is in receipt of the maximum 
schedular rating for ankylosis of the ring finger.  However, 
additional evaluation is warranted, in accordance with the 
note following Diagnostic Code 5227, for interference with 
overall function of the hand.  See id. at Note.  

Residuals of the right ring finger fracture include chronic 
flexor digitorum profundus avulsion with retraction of the 
tendon into the palm, an injury to the muscles and tendon.  
This damage has resulted in decreased grip strength and pain 
in right hand with gripping.  The veteran cannot adequately 
hold certain objects or safely lift items over 20 pounds.  
His decreased grip strength prevented him from safely 
performing his prior duties in the military.  See 38 C.F.R. § 
4.56 (c) (2005) (stating that the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement) .  Thus, the Board 
finds that additional evaluation under Diagnostic Code 5309 
for muscle injuries involving the intrinsic muscles of the 
hand is warranted in this case.  38 C.F.R. § 4.73 (2005).  

A note to Diagnostic Code 5309 directs that muscle injuries 
of the hand be rated on limitation of motion with a minimum 
10 percent evaluation.  Id. at Note.  Diagnostic Code 5230, 
which governs evaluations for limitation of motion of 
individual digits, assigns a 0 percent rating for any 
limitation of motion of the ring finger.  38 C.F.R. § 4.71a 
(2005).  Because an evaluation under limitation of motion for 
the ring finger results in a 0 percent rating, the minimum 10 
percent evaluation prescribed under Diagnostic Code 5309 is 
applicable.  Thus, the Board finds that the veteran is 
entitled to a 10 percent evaluation for residuals of a 
fracture to the right ring finger under Diagnostic Code 5309.    

The veteran's medical records did not reflect any resulting 
limitation of motion of other digits to warrant additional 
evaluations, and did not reflect any metacarpal resection or 
ankylosis of the MCP and PIP joints to warrant an evaluation 
as amputation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 
5227, 5216-5230, Note 1 (2005).     

The Board has considered 38 C.F.R. § 4.59, painful motion due 
to a healed injury, which allows at least the minimum 
compensable rating for the joint.  However, medical records 
did not reflect painful motion in the DIP or PIP joints of 
the right ring finger.  Further, the minimum compensable 
rating for the ring finger due to ankylosis or limitation of 
motion is 0 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5227, 5230 (2005).  Pain in the right hand with gripping was 
already considered in granting the 10 percent evaluation 
Diagnostic Code 5309.     

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, the CAVC has held that if a claimant is 
already receiving the maximum disability rating available, it 
is not necessary to consider the applicability of 38 C.F.R. 
§§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Because, the veteran is already assigned the maximum 
schedular evaluation under Diagnostic Codes 5227, 5230, and 
5309, with consideration of functional loss due to pain and 
weakness, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1) 
(2005).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, residuals of a right ring finger fracture have not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, have not necessitated frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The Board concludes that the evidence supports a 10 percent 
rating for residuals of a fracture of the right ring finger 
during the entire appeal period.  





ORDER

A 10 percent rating, but no more, is granted for residuals of 
a fracture of the right ring finger subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


